Case 0:19-cv-62023-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                    Case No. ______________________

 KENDALL AIRPORT COMMERCE CENTER, INC.,

                    Plaintiff,

 v.

 GREAT LAKES INSURANCE SE,

                    Defendant.
                                                                   /

                                 DEFENDANT’S NOTICE OF REMOVAL

                                              I. INTRODUCTION

            Defendant, Great Lakes Insurance SE (“Great Lakes”), removes the action pending in the

 Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, Case No.

 CACE-19-013708. The Broward County Circuit Court is within the Fort Lauderdale Division of

 the Southern District of Florida. Removal is based on diversity of citizenship pursuant to 28

 U.S.C. § 1441(a) and 28 U.S.C. §§ 1446(a), (b), and (c), and in accordance with 28 U.S.C. §

 1332(a), there being complete diversity of citizenship between Plaintiff, Kendall Airport

 Commerce Center, Inc., and Great Lakes, and the matter in controversy, exclusive of interest and

 costs, exceeds the sum of $75,000.00.

                            II. PROCEDURAL BACKGROUND AND COMPLIANCE

            Plaintiff filed its action in the state court on June 27, 2019.1 Great Lakes was served with

 a copy of the Complaint on July 15, 2019 and the deadline to remove this action is thirty days

 from the date of service. See 28 U.S.C. § 1446(b); Bailey v. Janssen Pharmaceutica, Inc., 536

 1
     A current and correct copy of the Bay County Circuit Court’s progress docket is attached as EXHIBIT A.
Case 0:19-cv-62023-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 2 of 5



 F.3d 1202, 1205 (11th Cir. 2008) ("we interpret § 1446(b) to permit each defendant thirty days

 [following service of process] in which to seek removal."). Accordingly, Great Lakes' deadline

 for removal is August 14, 2019. Therefore, this notice is timely pursuant to 28 U.S.C. § 1446(b).

        Copies of all process, pleadings, orders, and other papers or exhibits of every kind

 available to be copied from the state court are attached as COMPOSITE EXHIBIT B in compliance

 with 28 U.S.C. § 1446(a). Great Lakes will file any supplemental papers not available as of the

 date of this notice if it becomes necessary.

        Contemporaneous with the filing of this notice of removal, Great Lakes has served a

 notice of filing notice of removal upon Plaintiff as required by 28 U.S.C. § 1446(d), a copy of

 which (without exhibits) is attached as EXHIBIT C. The original notice, with exhibits, is being

 filed with the clerk of the state court in accordance with 28 U.S.C. § 1446(d).

        Great Lakes is the only defendant named in this action, and it may remove the action

 without seeking the consent of any other party. See White v. Bombardier Corp., 313 F.Supp.2d

 1295, 1299-1300 (N.D. Fla. 2004); 28 U.S.C. § 1446(b).

        As 28 U.S.C. § 1446(a) also requires, the grounds for removal are set forth below.

                         III. SUMMARY OF THE GROUNDS FOR REMOVAL

        Removal is based on diversity of citizenship pursuant to 28 U.S.C. § 1441(a) and 28

 U.S.C. §§ 1446(a), (b), and (c), and in accordance with 28 U.S.C. § 1332(a), there being

 complete diversity of citizenship between Plaintiff and Defendant, and the matter in controversy,

 exclusive of interest and costs, exceeds the sum of $75,000.

 A.     Removal is based on diversity of citizenship

        The foregoing action is properly removable to this Court pursuant to 28 U.S.C. § 1441(a)

 and 28 U.S.C. §§ 1446(a), (b), and (c), and in accordance with 28 U.S.C. § 1332(a), there being




                                                  2
Case 0:19-cv-62023-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 3 of 5



 complete diversity of citizenship between Plaintiff and Defendants, and the matter in

 controversy, exclusive of interest and costs, exceeds the sum of $75,000.

        28 U.S.C. § 1332(a)(2) provides in pertinent part:

        (a) The district courts shall have original jurisdiction of all civil actions where the matter
 in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
 between—

        …

         (2) citizens of a State and citizens or subjects of a foreign state, except that the district
 courts shall not have original jurisdiction under this subsection of an action between citizens of a
 State and citizens or subjects of a foreign state who are lawfully admitted for permanent
 residence in the United States and are domiciled in the same State;

 28 U.S.C. § 1332(a)(2).

        Here, Plaintiff’s estimated/claimed losses, exclusive of attorney’s fees, exceeds

 $217,000.00 as evidenced by Plaintiff’s estimate attached to the Complaint. Accordingly, the

 amount in controversy is sufficient to invoke this court’s diversity jurisdiction.

        “When a defendant seeks federal-court adjudication, the defendant’s amount-in-

 controversy allegation should be accepted when not contested by the plaintiff or questioned by

 the court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014). If a

 plaintiff challenges a defendant’s assertion of the amount in controversy, then “[i]n such a case,

 both sides submit proof and the court decides, by a preponderance of the evidence, whether the

 amount-in-controversy requirement has been satisfied.” Id. at 554.

        As stated by the House Judiciary Committee Report on the Jurisdiction and Venue

 Clarification Act of 2011, “defendants do not need to prove to a legal certainty that the amount in

 controversy requirement has been met. Rather, defendants may simply allege or assert that the

 jurisdictional threshold has been met. Discovery may be taken with regard to that question. In




                                                   3
Case 0:19-cv-62023-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 4 of 5



 case of a dispute, the district court must make findings of jurisdictional fact to which the

 preponderance standard applies.” H.R.Rep. No. 112–10, p. 16 (2011).

        Further, Kendall Airport Commerce Center, Inc. is a Florida Corporation whose principal

 place of business is in the State of Florida.

        Great Lakes is a wholly owned subsidiary of Munich RE Group, a German Insurance

 Company based in Munich, Germany with its principal place of business located therein. Thus,

 at the time of filing this Removal, there is complete diversity between the parties.

 B.     This Action is filed in Broward County, located in the Fort Lauderdale Division of
        this Court

        Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

 district courts of the United States have original jurisdiction, may be removed by the defendant

 or the defendants, to the district court of the United States for the district and division embracing

 the place where such action is pending.”

        Here, Plaintiff has filed this action in the Circuit Court of the Seventeenth Judicial Circuit

 in and for Broward County, Florida, thereby submitting to the jurisdiction of Broward County as

 the proper venue. Broward County is located in the Fort Lauderdale Division of this Court.

 Accordingly, and without conceding that the current venue is proper, Defendant states that

 removal to the Fort Lauderdale Division of this Court is proper pursuant to 28 U.S.C. § 1441(a).

                                           IV. CONCLUSION

        Removal is proper because the complaint falls within this Court’s jurisdiction pursuant to

 28 U.S.C. § 1441(a) and 28 U.S.C. §§ 1446(a), (b), and (c), and in accordance with 28 U.S.C. §

 1332(a), there being complete diversity of citizenship between Plaintiff and Defendant, and the

 matter in controversy, exclusive of interest and costs, exceeds $75,000. Great Lakes has met all




                                                  4
Case 0:19-cv-62023-DPG Document 1 Entered on FLSD Docket 08/13/2019 Page 5 of 5



 procedural requisites for removal, and this notice is timely filed. Accordingly, Great Lakes

 respectfully requests this court take jurisdiction and conduct all further proceedings in this case.

        Submitted this August 13, 2019.

                                                  By:    /s/ David B. Levin
                                                         Florida Bar No.: 026394
                                                         Baker, Donelson, Bearman, Caldwell &
                                                         Berkowitz, PC
                                                         100 S.E. Third Avenue, Suite 1620
                                                         Fort Lauderdale, Florida 33394
                                                         Telephone: (954) 768-1600
                                                         Telecopier: (954) 333-3930
                                                         dlevin@bakerdonelson.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2019, I served a copy of the foregoing Notice of

 Removal electronically via CM/ECF or via U.S. mail to all parties/attorneys on the list to receive

 service/notice in this case, including but not limited to the following:

        Ramon J. Diego, Esq.
        Law Office of Ramon J. Diego, P.A.
        The Presto Building
        5001 SW 74th Court, Suite 103
        Miami, FL 33155
        eservice@rjdiegolaw.com
        Attorneys for Plaintiff

                                                        /s/ David B. Levin




                                                   5
